EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
		In the Claims:
Claim 20, line 3, the phrase “a specific filter mesh width” has been changed to --a specific filter mesh size--.
			Claim 20, line 4, the phrase “the ratio” has been changed to --a ratio--.
	Claim 20, line 4, the phrase “the filter mesh width” has been changed to 
--the filter mesh size--.
	Claim 20, line 5, the phrase “the ratio” has been changed to --a ratio--.
	The above changes were done to provide proper antecedent basis and to correspond with the specification as cited paragraph [0022] to clearly define the invention.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 18 and 21-32:  The prior art did not teach or suggest a coating installation as claimed by the applicant, specifically a coating installation wherein the means for preventing including a filter upstream of the nozzle for filtering the coating agent, the nozzle has a nozzle orifice with a predetermined nozzle size, the filter has a specific filter mesh width, the ratio of the filter mesh width to the 
The following is an examiner’s statement of reasons for allowance of claims 33, 36 and 38-40:  The prior art did not teach or suggest a coating installation as claimed by the applicant, specifically a coating installation wherein the means for detecting nozzle clogging is a sensor arrangement for distinguishing a faultless jet delivery from a faulty jet delivery through the nozzle applicator,Page 4 of 11Response Submitted June 18, 2021App. No. 16/468,692 the sensor arrangement has an image sensor which detects an image of the coating agent jets, and a visual axis of the image sensor is aligned in the plane of the coating agent jets and transverse to the individual coating agent jets, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 47-56:  The prior art did not teach or suggest a coating installation as claimed by the applicant, specifically a coating installation wherein the means for preventing nozzle including a filter upstream of the nozzle for filtering the coating agent, the coating agent flows through the filter in a normal flow direction during coating operation, and the coating installation is adapted so that the filter can be flushed in the normal flow direction with a flushing agent, so that the flushing agent flows through the filter in the normal flow direction, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 57-66:  The prior art did not teach or suggest a coating installation as claimed by the applicant, specifically a coating installation wherein the means for preventing nozzle clogging including a filter upstream of the nozzle for filtering the coating agent, the coating agent flows through the filter in a normal flow direction during coating operation, and the coating installation is adapted so that the filter can be flushed with a flushing agent against the normal flow direction, so that the flushing agent flows through the filter against the normal flow direction, together in combination with the other claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752